Citation Nr: 0526664	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disorder.  

2.  Entitlement to an increased rating for the left knee 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A November 2004 Board decision denied the veteran's claim for 
a rating higher than 30 percent for his service-connected 
left knee disorder.  The Board remanded his other claim to 
the RO for further development and consideration; that claim 
is for service connection for a low back disorder secondary 
to his already 
service-connected left knee disorder.

The veteran appealed the part of the Board's November 2004 
decision denying a higher rating for his left knee disorder 
to the United States Court of Appeals for Veterans Claims 
(Court).  And pursuant to a May 2005 Joint Motion, the Court 
entered a June 2005 Order vacating that portion of the 
Board's decision and remanding the claim to the Board for 
compliance with directives specified.  To this end, the 
Board, in turn, will remand this claim to the RO for further 
development and consideration.  The additional development of 
this claim, on remand, will occur via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part concerning this 
claim.  The Board will grant his other claim for a low back 
disorder.




FINDING OF FACT

According to medical evidence of record, it is at least as 
likely as not the veteran's low back disorder is causally 
related to his service-connected left knee disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
low back disorder is proximately due to or the result of his 
service-connected left knee disorder.  38 C.F.R. § 3.310 
(2004); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOC) may satisfy this requirement).   

The Board is granting the claim for service connection for a 
low back disorder.  So the veteran is receiving the requested 
benefit.  Consequently, there can be no possible prejudice to 
him in going ahead and adjudicating this claim because, 
even if there has not been compliance with the VCAA (either 
insofar as the timing or even content of the VCAA notice), 
this is merely inconsequential and, therefore, no more than 
harmless error.  See, too, Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Consideration of whether there has been compliance with the 
VCAA as to his other claim for a higher rating for his 
service-connected left knee disorder is being deferred 
pending completion of the additional development of this 
claim on remand.


Governing Laws and Regulations

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection also will be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").   




Analysis

The issue of whether the veteran's low back disorder is 
proximately due to or the result of, or aggravated by, his 
service-connected left knee disorder is a medical question.  
So his bare unsubstantiated allegations and those of his 
representative will not suffice to address this issue of 
medical causation because they are laymen and, therefore, do 
not have the necessary medical training and expertise to give 
probative opinions concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Instead, competent medical evidence is required to establish 
the existence of a nexus (i.e., etiological link) between the 
veteran's current low back disorder and his service-connected 
left knee disability.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Although the veteran's April 1969 military entrance 
examination was negative for pertinent defects, a relatively 
short time later - in October 1969, it was reported 
in conjunction with a complaint of mid-thoracic back pain 
that he had a history of having injured his back two years 
prior to enlisting in the military.  But he apparently had 
not been evaluated by a physician, and on objective clinical 
examination he had minimal scoliosis to the left.

An April 2002 VA outpatient treatment (VAOPT) record shows 
that a July 2000 lumbar magnetic resonance imaging (MRI) 
revealed minimal bulging from T11 to S1 with significant 
bulge at L3-4.  There also were spondylitic spurs on the 
right larger than those on the left, causing some impingement 
on the right neural foramen.  As well, L4-5 spondylytic spurs 
caused sever foraminal impingement that was greater on the 
right than the left.  There was L5-S1 nerve root impingement 
with disk bulging.  A July 2002 VAOPT record indicates the 
veteran had chronic lumbar radiculopathy with bilateral hip 
pain.  

For a VA examination in January 2005, the veteran's claims 
file was reviewed to take into account his pertinent medical 
history.  He said that, although he was not seen during 
service for back pain, even after injuring his left knee, he 
experienced low back pain several months after service and it 
has been chronic ever since.  He said that he had not 
sustained any trauma since his left knee injury in service, 
when he fell.  After a physical examination, and as noted a 
review of the claims file, the diagnosis was degenerative 
disc disease (DDD) of the lumbosacral spine.  The VA examiner 
stated that he was unable to determine if the lumbosacral DDD 
was due to the fall in service, when the veteran injured his 
left knee, because there simply was insufficient evidence to 
make this determination.  The examiner went on to state that 
it was possible the lumbosacral DDD might well be a process 
that the veteran would have sustained despite the fall in 
service.

This medical opinion, to the limited extent that it could 
address the cause of the veteran's low back disorder insofar 
as whether it was directly incurred in service, 
is unfavorable to his claim.  But this January 2005 VA 
examiner went on to state that the veteran's "low back pain 
... is at least as likely as not ... secondary to [his service-
connected] left knee condition...."  And in discussing the 
rationale of this opinion, the VA examiner pointed out the 
veteran "...has a history of a left knee replacement.  The 
change of the gait when [he] was in chronic pain 
could certainly be causing a low back strain that I think 
[he] also has that is chronic which is in addition to the 
DDD."

So while this January 2005 VA medical examiner does not 
believe the veteran's current low back disorder necessarily 
originated in service, or is simply unable to make this 
determination because of insufficient evidence, this examiner 
also stated that it is at least as likely as not the 
veteran's current low back pain is attributable to his 
already service-connected left knee disorder.  Thus, 
resolving all reasonable doubt in his favor, service 
connection for his low back disorder is warranted on a 
secondary basis.




ORDER

Service connection for a low back disorder is granted on a 
secondary basis.


REMAND

The May 2005 Joint Motion requested that the Court vacate the 
Board's November 2004 decision denying a rating higher than 
30 percent for the service-connected left knee disorder, to 
address whether a separate 10 percent rating is warranted for 
degenerative arthritis in this knee (if objectively confirmed 
by X-ray) with associated limitation of motion under 
38 C.F.R. § 4.71a. DC 5003.  See VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); 
VAOGCPREC 9-98 (August 14, 1998).  The veteran's current 30 
percent rating is under DC 5257, for recurrent subluxation 
and lateral instability causing severe functional impairment 
in this knee.

In the August 2005 Informal Hearing Presentation, as a 
suggested means of assisting in making this determination 
regarding whether a separate rating is warranted for 
arthritis, the veteran's representative requested that the 
case be remanded to the RO for a comprehensive VA medical 
examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board observes that the most recent VA examination, in 
January 2005, was for the express purpose of assessing the 
etiology of the veteran's low back disorder (not the severity 
of his service-connected left knee disorder).  That said, it 
was however noted that he had a "a history of a left knee 
replacement."  So the Board agrees that a compensation 
examination is needed before deciding whether he is entitled 
to a higher (or separate) rating for his left knee 
disability.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997).



Accordingly, this claim is remanded to the RO (via the AMC) 
for the following development and consideration:   

1.  Ask the veteran to clarify whether all VA and 
private clinical records concerning his left knee 
disorder are now on file.  With respect to any 
private records that are not on file, request 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

*And according to the statement of the January 
2005 VA examiner, the veteran has undergone 
surgery for a left knee replacement.  So he needs 
to provide information to enable VA to obtain 
the records of this procedure and any additional 
records concerning his postoperative care and 
recuperation.



2.  Schedule the veteran for a VA medical 
examination to assess the severity of his 
service-connected left knee disorder.  

The claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder.  All necessary testing should be done, to 
include specifically range of motion studies 
(measured in degrees, with normal range of motion 
specified too), and the examiner should review 
the results of any testing prior to completion of 
the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the 
joint is used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examiner should also clarify whether the 
veteran has any instability in his left knee, and 
if so the severity of it, or episodes of locking.

The examiner must also clarify whether the 
veteran has any arthritis in his left knee (note:  
arthritis must be objectively confirmed by X-
rays).  



The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3.  Review the claims file.  If any development 
is incomplete, including if the examination 
report does not contain sufficient information to 
respond to the questions posed, take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate the claim for a rating 
higher than 30 percent for the left knee 
disability based on the additional evidence 
obtained.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement of the 
Case (SSOC) and give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


